DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Both Claim 3 (Line 4) and Claim 12 (Line 4) recite the limitation “in a range” but then subsequently indicate a corresponding deviation from a “value”. Claiming either a range with no deviation or claiming a value with a specific deviation is suggested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vix (WO 2017212184 A1) in view of Sinclair et al. (US 20030089537 A1) (hereinafter “Sinclair”) and further in view of Degrace et al. (WO 2013166593 A1) (hereinafter “Degrace”). Regarding Claim 1, Vix teaches the first, second, and fourth elements of the claim, hereinafter (1a), (1b), and (1d) respectively, but does not teach the third or fifth elements, hereinafter (1c) and (1d) respectively. Sinclair teaches (1c); Degrace teaches (1e). Vix teaches
(1a), an auxiliary drive device for a wheelchair (Degrace Abstract: “The invention relates to a mobility assistance device intended to be coupled to a unit (5) to be propelled” and Degrace “Brief Summary of the Invention” Paragraph 17: “The invention also relates to a stroller type of device or cart or wheelchair…”).
(1b), at least one electrically driven drive wheel (Vix Abstract: “…the device comprising a motorized wheel, or two thereof…”; Vix “Brief Summary of the Invention” Paragraph 5: “…the articulated connection comprises a rotating electrical connection for supplying the motor of the wheel with electrical energy...”).
(1d), a coupling mechanism for coupling the auxiliary drive device to a wheelchair (Vix “Brief Summary of the Invention” Paragraph 1: “…it is proposed here a mobility assistance device, intended to be coupled to a propellant of the pushchair type...or wheelchair…”).
As indicated above, Vix does not teach (1c). Sinclair teaches
(1c), a handle adapted to carry the auxiliary drive device (Sinclair Figs. 1 and 8, below; Sinclair Paragraph 0049: “the top portion of the lifting strap 11 is shown with the lifter actuator 13 seen as a rigid member connected to one side of two generally vertical portions of the lifting strap 11”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sinclair

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Sinclair
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary drive device of Vix to provide a handle as taught by Sinclair. As such, “The use of the lifter actuator 13 enables a relatively weak person to apply a lifting force to the lifting strap 11 by applying a much lesser downward force to the lifter actuator 13…Upward movement of the drive unit 2 while the wheelchair is on a flat ground surface will disengage the drive unit 2 from the ground. This, in turn, raises the drive wheel 9 off the ground.” as recognized by Sinclair (Paragraph 0051).
As indicated above, Vix does not teach (1e). Degrace teaches
(1e), the electrically driven drive wheel is supported at a steering shaft and freely pivotable with respect to the auxiliary drive device; and wherein the steering shaft is arranged such that, when the auxiliary drive device is coupled to a wheelchair ready to be operated, a castor is provided for the electrically driven drive wheel (Degrace Fig. 6, below; Degrace Paragraph 0007: “Such motorized system comprises a base and/or device support structure wherein such base and/or device support comprises one or more motorised wheel assemblies, each motorized wheel assembly comprising a support structure, wherein the caster wheel support structure contains a motorized hub wheel. The caster wheel support structure may allow a wheel to freely rotate around an axis that is laterally offset in relation with the pivotal axis of the caster assembly.”; Paragraph 0043: “…at least one power and communication cable are connected to a slip ring. The slip ring allows the electrical current to power a wheel regardless of the position of the wheel.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Degrace Fig. 6
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary drive device having an electrically driven wheel of the combination of Vix and Sinclair to feature a caster wheel on a pivotable shaft as taught by Degrace. As such, “The independent motor hubs and caster type mount [would] allow the motorized transport device having a plurality of motorised wheel assemblies to access smaller areas...The motorized transport platform [would] provide an enhanced directional freedom to the user [and] the general geometry of the motorized transport platform [would] allow better and more interactive movements.” as recognized by Degrace (Paragraph 0008).
Regarding Claim 2, the combination of Sinclair and Vix teaches an auxiliary drive device but does not teach coupling to a wheelchair, vertical to the driving surface. Degrace teaches that when the auxiliary drive device is coupled to a wheelchair ready to be operated, the steering shaft is basically vertical with respect to the driving surface on which the wheelchair stands and with which the electrically driven drive wheel is in contact, wherein a deviation from the vertical position is not more than 5° (Degrace Fig. 6, above; Degrace Paragraph 0041: “In this embodiment, each swivel wheel assembly of the motorized transport system comprises a set of bearings or any other apparatus to pivot around a vertical axis…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary drive device of the combination of Vix and Sinclair to provide a vertical steering shaft with deviation less than 5º as taught by Degrace. It is noted that Degrace teaches a vertical orientation but is silent with regard to a tolerance or acceptable deviation from the vertical position. As the applicant has not set forth a reason for the criticality of the recited tolerance, it should be noted that "…where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The actual tolerance is a variable that can be modified to realize a desired balance between component performance and the geometric dimensions that would be necessary to provide proper caster wheel function. As such, the actual tolerance value would have been considered a result-effective variable by one having ordinary skill in the art before the effective filing date of the invention.  It should be further noted that the discovery of an optimum value of a known result-effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding Claim 3, the combination of Vix and Sinclair teaches an auxiliary device for a wheelchair but does not teach caster angle. Degrace teaches that when the auxiliary drive device is coupled to a wheelchair ready to be operated, an imaginary line through the axis of rotation of the drive wheel and the axial center of the steering shaft is inclined with respect to the center axis of the steering shaft about 25°, wherein deviation from this value is not more than 5° (Degrace Fig. 6, above; Degrace Paragraph 0042: “…a wheel is pivotally mounted within axis B of the swivel wheel assembly. The axis B is laterally offset to the pivoting axis A of the swivel wheel assembly.”). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary drive device of the combination of Vix and Sinclair to provide a caster wheel shaft inclination angle of 25º, with deviation from this value less than or equal to 5º, as taught by Degrace. It should be noted that while Degrace is silent with regard to the actual inclination angle value and that while Degrace does not provide a scaled figure, the indicated inclination angle of Degrace’s invention reasonably approximates the claimed value, as shown in Degrace Fig. 6, above. As the applicant has not set forth a reason for the criticality of the recited range, it should be noted that "…where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the range of angles between the axis of rotation of the drive wheel and the axial center of the steering shaft is a variable that can be modified to realize a desired balance between component performance and the geometric dimensions that would be necessary to provide proper caster wheel function, the precise angular measurement would have been considered a result-effective variable by one having ordinary skill in the art before the effective filing date of the invention.  It should be further noted that the discovery of an optimum value of a known result-effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding Claim 4, Vix teaches that when the auxiliary drive device is coupled to a wheelchair ready to be operated, the castor is 60 mm and deviation from this value is not more than 20mm (Vix Fig. 6, below; Vix “Expose of Figures” Paragraph 34: “The distance D will have a value generally greater than or equal to 10 mm, preferably between 30 mm and 70 mm, typically of the order of 50 mm.”; Paragraph 35:  “According to this arrangement, a horizontal movement tends to cause the wheel axle W to pass behind the vertical axis V, and this position promotes stability, the idler wheel tends to align with the direction of travel X and the axis of wheel W tends to align with the transverse direction when moving.”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Vix
Regarding Claim 5, Vix teaches that the angular range within which the electrically driven drive wheel can be freely rotated is at least 360° (Vix “Brief Summary of the Invention” Paragraph 5: “…the articulated connection comprises a rotating electrical connection for supplying the motor of the wheel with electrical energy over an angular range of at least 360° with respect to the yoke around the vertical axis.”; Paragraph 9: “The free rotation assembly associated with the rotating electrical connection advantageously allows a rotation of more than 360°, several turns (even an infinite number), without any limit or stop.”).
Regarding Claim 11, Vix teaches an auxiliary drive device but does not teach coupling to a wheelchair, vertical to the driving surface. Degrace teaches that when the auxiliary drive device is coupled to a wheelchair ready to be operated, the steering shaft is basically vertical with respect to the driving surface on which the wheelchair stands and with which the electrically driven drive wheel is in contact, wherein a deviation from the vertical position is not more than 3°. See rejection for Claim 2, above.
Regarding Claim 12, the combination of Vix and Sinclair teaches an auxiliary drive device but does not teach caster angle. Degrace teaches that when the auxiliary drive device is coupled to a wheelchair ready to be operated, an imaginary line through the axis of rotation of the drive wheel and the axial center of the steering shaft is inclined with respect to the center axis of the steering shaft about 25°, wherein deviation from this value is not more than 3°. See rejection for Claim 3, above.
Regarding Claim 13, Vix teaches that when the auxiliary drive device is coupled to a wheelchair ready to be operated, the castor is 60 mm and deviation from this value is not more than 10 mm. See rejection for Claim 4, above.
Regarding Claim 14, Vix teaches that the angular range within which the electrically driven drive wheel can be freely rotated is ≥ 380°. See rejection for Claim 5, above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vix (WO 2017212184 A1) in view of Sinclair et al. (US 20030089537 A1) (hereinafter “Sinclair”), further in view of Degrace et al. (WO 2013166593 A1) (hereinafter “Degrace”), and further in view of Kaskawitz et al. (EP 2805597 A1) (hereinafter “Kaskawitz”). Regarding Claim 7, the combination of Vix, Sinclair, and Degrace teaches an auxiliary drive device with an electrically driven wheel but does not teach on/off function control or driving speed control. Kaskawitz teaches that the drive functions of the electrically driven drive wheel can be controlled via an operating satellite which can be attached to a wheelchair wherein the operating satellite has a push control knob for controlling specifically ON and OFF functions and a rotational control ring for initiating drive and selection of the driving speed (Kaskawitz “Detailed Description” Paragraph 14: “…in some aspects, [the] central portion can comprise a pressure-sensitive or "push" control, such as a push button start, and a second rotatable control, such as a knob setting or dial disposed thereon.”; Paragraph 16: “…speed of the machinery can be selectively adjusted by an operator (e.g., to a higher or lower maximum speed) simply by twisting or rotating one or more portions of speed setting…in some aspects [the] setting can comprise a dial that can be rotated or moved clockwise and/or counterclockwise with respect to legs, operator, and/or central portion of device for setting a maximum speed.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary drive device of the combination of Vix, Sinclair, and Degrace to provide a push control knob and a rotational control ring as taught by Kaskawitz. This would enable “speed of the machinery [to] be selectively adjusted by an operator (e.g., to a higher or lower maximum speed) simply by twisting or rotating one or more portions of speed setting. In some aspects, speed setting comprises an intuitive speed setting dial, which is easy to understand and not overly complex. A maximum speed can be intuitively increased by rotating setting clockwise and intuitively decreased by rotating setting counterclockwise with respect to central portion. Such intuitive, easily manipulated, and easily reachable (e.g., centralized with respect to the operator) controls can advantageously allow machinery incorporating device to be used, operated, and, therefore, purchased by larger portions of the general population, including elderly consumers.” as recognized by Kaskawitz (Paragraph 16).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vix (WO 2017212184 A1) in view of Sinclair et al. (US 20030089537 A1) (hereinafter “Sinclair”), further in view of Degrace et al. (WO 2013166593 A1) (hereinafter “Degrace”), and further in view of Takeuchi (JP WO2002085663 A1). Regarding Claim 8, the combination of Vix, Sinclair, and Degrace teaches an auxiliary drive device with an electrically driven wheel but does not teach speed control in curves. Takeuchi teaches that at least one sensor is provided by which driving of a curve can be detected and an electronic control unit for controlling functions of the auxiliary drive device is adapted to influence the driving speed depending on a curve radius (Takeuchi “Technical Field” Paragraph 1: “The present invention relates to a direction control device for an electric vehicle that can change a traveling direction of a vehicle based on a difference. Note that examples of this type of electric vehicle include an electric wheelchair…”; “Best Mode for Carrying Out the Invention” Paragraph 15: “The speed/steering control unit includes a curvature setting unit that sets a radius of curvature when the vehicle turns, and a turning direction calculation unit that calculates an actual turning direction of the vehicle from a value detected by a sensor. The curvature setting unit receives the instruction speed from the speed instruction unit provided on the instrument panel of the vehicle and the instruction direction from the direction instruction unit is provided.”; “Best Mode for Carrying Out the Invention” Paragraph 16: “The actual speed is input to the curvature setting unit from the speed encoder. As a result, the curvature setting unit calculates and calculates an optimum curvature from the designated turning direction [and] the instructed vehicle speed (rotational speed of the drive wheels)…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary drive device having an electrically driven drive wheel of the combination of Vix, Sinclair, and Degrace to provide a sensor and control unit as taught by Takeuchi. As such, “a sharp turn may be performed at a low speed, and [a greater] radius of curvature turn [may be performed] at a high speed.” as recognized by Takeuchi (“Best Mode for Carrying Out the Invention” Paragraph 16).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vix (WO 2017212184 A1) in view of Sinclair et al. (US 20030089537 A1) (hereinafter “Sinclair”), further in view of Degrace et al. (WO 2013166593 A1) (hereinafter “Degrace”), and further in view of Vitali (WO 2017158504 A1). Regarding Claim 9, the combination of Vix, Sinclair, and Degrace teaches an auxiliary drive device with an electrically driven wheel but does not teach a spring-biased locking element. Vitali teaches that the coupling mechanism for coupling the auxiliary drive device to the wheelchair has a spring biased locking element which allows coupling to the wheelchair in a positive-locking manner and release thereof via a handle (Vitali Figs. 3, 3A, 4, and 4A, below; Vitali “Brief Description of Drawings” Paragraph 51: “…in the coupling phase, it is enough to bring the wheelchair close to the motor unit, in such a manner that the first pivot can be driven from the shape of the second plate 50 to the cavity 51. In this condition, the second pivot is already positioned on the clamping unit, therefore the user has only to maintain such a pressure to press the second pivot against the clamping unit and exceed the force of the spring, thus snap locking the pivot inside the clamp.”; Paragraph 20: “According to a preferred embodiment of the controlling means, they comprise a control lever 60 articulated to the second plate and manually activatable, and first transmitting means connected to the control lever and able to act on the third plate to allow the activation of the movable clamp in opening and/or closing.”; “Description of a Preferred Embodiment” Paragraph 15: “Moreover, the controlling means 6 can further comprise a first elastic spring 62 fixed to the second plate 50 and acting on the third plate 55 to maintain the movable clamp 520 of the clamping unit 52 in closed configuration…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary drive device having a coupling mechanism of the combination of Vix, Sinclair, and Degrace to provide a spring-biased locking element as taught by Vitali. Doing so would “maintain the movable clamp of the clamping unit in closed configuration” as recognized by Vitali (“Description of a Preferred Embodiment” Paragraph 15).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Vitali

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Vitali

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Vitali

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Vitali
Regarding Claim 10, the combination of Vix, Sinclair, and Degrace teaches an auxiliary drive device with an electrically driven wheel but does not teach that the locking element is formed such that in a locking position the locking element rests in a spring biased manner against an element to be held in a positive-locking manner for effecting the coupling and the element to be held in a form-locking manner for effecting the coupling preferably comprises a cylindrical coupling pin (Vitali Figs. 3, 3A, 4, and 4A; above; Vitali “Brief Description of the Drawings” Paragraph 45: “While the first pivot 41 exits from the recess 51, the first pivot 41 itself intercepts the control lever 60 by bringing it back to the raised position and by forcing the transition of the clamping unit 52 from the opened configuration to the closed configuration.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary drive device having a coupling mechanism of the combination of Vix, Sinclair, and Degrace to provide a cylindrical coupling pin as taught by Vitali and shown in Vitali Figs. 3, 3A, 4, and 4A (Reference Character 41). Doing so would enhance pin engagement, accommodate minor differences in pin size, and enable the use of standardized pins, as would be recognized by a person having ordinary skill in the art. It should also be noted that choosing from a finite number of identified, predictable solutions (e.g., square, rectangular, triangular) with a reasonable expectation of success is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.)
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
Regarding Claim 1, applicant argues that
“Vix discloses an assistance device to be mounted to a stroller, pushchair, or supermarket trolley, and illustrated in Fig. 1.” It should be noted that Vix specifically indicates that “The invention also relates to a stroller type of device or cart or wheelchair…”. See rejection for (1a) in Non-Final Rejection, 05/25/2022.
“…the person operating the stroller, etc. has to continuously steer the stroller by using the handles and/or a handlebar and/or gripping bar 54 which serves as an interface for user's hands (see paragraph [0064] of the English translation of Vix). Accordingly, a person skilled in the art did not have to consider the question of how the electrically driven drive wheel would behave if an electric driving force would be applied by the assistance device to the vehicle to be pushed when no external steering force would act at the same time. This, however, is exactly what happens in case of the auxiliary drive device for a wheelchair according to applicant's claimed invention.” It should be noted that the behavior of an electrically driven drive wheel would be an essential element of the design or implementation of an electrically driven wheel. It should be further noted that providing a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).
“…in operation the electrically driven drive wheel disclosed in Vix is not freely pivotable with respect to the auxiliary drive device in the meaning of the present invention. Rather, its directional position is always set by the operating person steering the stroller via the handlebar 54.” It should be noted that Vix discloses an electrically driven drive wheel in “Brief Summary of the Invention” Paragraph 5: “the motorized wheel is mounted on a yoke along a horizontal wheel axis, the yoke being mounted to freely rotate on the support plate along a vertical axis, and in that the articulated connection comprises a rotating electrical connection for supplying the motor of the wheel with electrical energy over an angular range of at least 360° with respect to the yoke around the vertical axis.” Degrace also discloses a freely rotating electrically driven drive wheel in Paragraph 0007: “The caster wheel support structure may allow a wheel to freely rotate around an axis that is laterally offset in relation with the pivotal axis of the caster assembly.” 
“An auxiliary drive device for a wheelchair of the type in question here must allow for moving forward in a straight line without the hands of the person sitting in the wheelchair always being in contact with respective hand rims mounted at the rear wheels of the wheelchair. While initiating a turn, the hands of the person sitting in the wheelchair in fact operate these hand rims. However, once the intended direction of movement is reached, they can release the hand rims and the direction is maintained in spite of the electrically driven drive wheel being freely pivotable. This assembly has to be distinguished from the regular use of a caster wheel where this wheel just follows a direction introduced by some other means.” It should be noted that a driven wheel must also follow a direction introduced by some other means e.g., user’s hands, assistant’s hands, electronic controller, mechanical controller, and that this feature would be an inherent feature of an electrically driven drive wheel.
“A person skilled in the art could not arrive at applicant's claimed invention starting out from Vix using the additional disclosure of Degrace, absent referring to applicant's disclosure for guidance. Degrace discloses a mobility transport system with a plurality of motorized wheels. These motorized wheels, however, are not freely rotatable in the meaning of applicant's claimed invention. As for instance described in paragraphs [0038] and [0039] of Degrace, this known device is to be operated by using an external directional controller 11 which is adapted to change the power sent to each motor in ways to direct the motorized transport system in a desired direction. Accordingly, in operation also the electrically driven drive wheels disclosed in Degrace are not freely pivotable with respect to the auxiliary drive device in the meaning of applicant's claimed invention. Rather, their directional positions are always set by the input of the external directional controller 11.” It should be noted that although each of Degrace’s wheels can be driven (Paragraph 0007: “The caster wheel support structure may allow a wheel to freely rotate around an axis that is laterally offset in relation with the pivotal axis of the caster assembly.”), each wheel is not necessarily driven (or restrained) and every wheel is not, in every case, actually driven (or restrained). (Degrace Paragraph 0010: “the central control unit communicates a directive to one or more specific wheels to rotate or to have the rotation of the wheels restrained in order to allow the platform to be led or directed in the desired direction.”) If Degrace’s central control unit communicates a directive for only one wheel to rotate, more than one of the other wheels would have to be freely rotatable i.e., not at the same time be restrained, as the alternative would effectively prevent the wheelchair from moving, which would be contrary to the intent and functionality of Degrace’s invention.
Applicant’s arguments filed 08/03/2022 with respect to claim 1, Line 3 (“…applicant argues that “applicant has amended claim 1 to include an additional feature not disclosed or suggested by the cited prior art. Specifically, a handle for carrying the auxiliary drive device. In the present application, such a handle is disclosed as element 310 in the figures and described in detail in the description.”) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T. WALSH/Examiner, Art Unit 3618 

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618